Citation Nr: 0739454	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression secondary to service-connected pes planus, and if 
so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral ankle 
disability secondary to service-connected pes planus. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for left fifth finger disability.

4.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1982 to January 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations  in March 2005 and December 2005 
by the above Regional Office (RO).  In August 2007, the 
veteran testified at a Travel Board hearing in Little Rock, 
Arkansas before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for 
depression and an increased evaluation for left fifth finger 
injury residuals are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for depression was denied 
by the RO in January 2003 and not appealed; that was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.

2.  The evidence received since the January 2003 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim, and therefore is material evidence.  

3.  There is no medical evidence of a current bilateral ankle 
disability.

4.  The veteran's bilateral pes planus is not productive of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo Achilles on manipulation.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for depression.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The veteran does not have a bilateral ankle disability 
that is proximately due to, aggravated by, or the result of 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

3.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Depression

In January 2003, the RO denied the veteran's claim for 
depression secondary to pes planus as that disorder was not 
service connected.  See 38 C.F.R. § 3.310(a) (2007) 
(providing for service connection for disabilities 
proximately due to or the result of a "service connected 
disease or injury").  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (providing for compensation for aggravation of a 
non-service-connected by a service-connected condition, but 
not for aggravation by a non-service connected condition).  
The veteran did not perfect an appeal.  Thus, the claim 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  In October 2004, the veteran filed 
an informal claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  See 
38 C.F.R. § 3.156(a).  This amendment is effective for claims 
filed on or after August 29, 2001.  

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
2003 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Factual Background and Analysis

Since the January 2003 decision, new and material evidence 
has been submitted.  In December 2005 service connection was 
established for pes planus and a 30 percent evaluation was 
assigned.  Also of record are VA treatment records and 
examination reports, the veteran's written statements, his 
August 2007 Board hearing testimony, and private medical 
records.  The medical records show the veteran's service-
connected pes planus is manifested primarily by complaints of 
constant pain.  These records also show the veteran received 
periodic treatment for depression which he attributed, in 
part, to pain from his bilateral pes planus.  As such, the 
evidence is new, in the sense that it was not of record when 
the RO denied the claim and it is material, particularly, in 
view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material since there is evidence 
suggesting the depression is related to the pes planus, which 
was not a service-connected disability at the time of the 
RO's previous adjudication, thereby overcoming one of the 
reasons the RO previously denied the claim.  Accordingly, the 
matter is reopened and is addressed further in the Remand 
portion of the decision. 

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, in view of the favorable action thus far in this 
case, any deviation in the execution of the VCAA requirements 
by the RO constituted harmless error, and does not prohibit 
consideration of the matter herein.  



Service Connection - Bilateral Ankle

The veteran has established service connection for pes 
planus, rated as 30 percent disabling.  He now contends that 
he has developed a bilateral ankle disability as a result.  
He does not otherwise contend that the ankle disability began 
in service, or is directly related to his active service, nor 
is this shown by the record to be the case, thus limiting his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.  

As a general matter, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2007).  The Court 
has held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

In this case, the medical evidence of record is negative for 
current diagnosis of a bilateral ankle disability or 
condition.  Treatment records show repeated references to 
ankle pain, beginning in 1999 with no objective clinical 
evidence of a disability to account for the symptoms.  
Radiological studies in February 2003 show normal ankles with 
no evidence of degenerative changes.  Private treatment 
records dated in 2006 show the veteran was evaluated for 
history of ankle swelling.  Examination was within normal 
limits with exception of mild ankle edema and pain with 
palpation of the sinus tarsi with attempted range of motion 
of the subtalar joint and ankle joint.  The examiner did not 
indicate any identifiable pathology of the ankle.

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  His current 
complaints made during the course of this appeal have not 
been substantiated by objective findings, which essentially 
show no current evidence of a bilateral ankle disorder.  In 
the absence of a clear diagnosis of an ankle disability, or 
abnormality which is attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  

The only other evidence submitted in support of the claim is 
the veteran's testimony given at an August 2007 Board hearing 
during which he essentially reiterated previously submitted 
information concerning his symptoms.  Despite his testimony, 
in the absence of medical evidence of a current disorder, 
service connection cannot be granted if there is no present 
disability.  The Board notes that he is competent to report 
symptoms he experienced in service.  However, he is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed disorder, or establish a 
diagnosis based upon in-service experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board notes 
that the overwhelming medical evidence of record indicates 
that the veteran does not currently have a chronic ankle 
disability. 

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  The appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Pes Planus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background and Analysis

In a December 2005 rating action, service connection was 
granted for bilateral pes planus with heel spurs and assigned 
a 30 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71, DC 5276.  The veteran disagreed with the evaluation 
assigned.  

Under DC 5276 severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, that is 
bilateral in nature warrants a 30 percent evaluation, and, if 
unilateral in nature, a 20 percent evaluation is warranted.  
Pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
that is bilateral in nature warrants a 50 percent evaluation 
and, if unilateral in nature, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71, DC 5276 (2007).  

Turning to the evidence of record, VA outpatient treatment 
records dated from 1992 to 2006 show regular treatment for 
complaints of flat feet, plantar fasicitis, and calcaneal 
heel spurs.  

During VA examination in October 2005 the veteran was able to 
get in and out of the chair without difficulty and was able 
to do a half squat walk.  He had a normal gait including toe 
walking, but refused to heel walk because of pain.  
Examination of the feet revealed planovalgus deformity with 
flat foot and tenderness at the heels.   There was discomfort 
on ankle range of motion, but the ankles were stable.  The 
veteran complained of increased discomfort in his usual 
occupation as a postman, but indicated that he was able to 
perform his job duties.  He has orthotics which do not help.  
He had very slight edema around his feet and abnormal weight 
bearing with his Achilles tendon being in valgus insertion.  
X-rays of the feet revealed on the left mid foot degenerative 
changes and first tarsometatarsal spurring on the right.  
There were os callus spurs with minimal degenerative changes 
and complete collapse of the arch in the flatfoot deformity.  
The diagnosis was bilateral planovalgus flat foot with heel 
spurs.  The examiner concluded the veteran had mild 
functional limitation on standing and walking.  

The veteran was reexamined in March 2006, his primary 
complaint was of heel pain and pain under the metatarsal 
heads.  On examination he had tight gastrocsoleus tendons 
bilaterally.  He could double heel rise with inversion of the 
heels, but when attempting single heel rise, the inversion 
was minimal and he complained of pain.  Each of the lesser 
metatarsal phalangeal joints moved in full dorsiflexion and 
plantar flexion.  He had absolutely no hindfoot varus and had 
pronation of the foot instead of any cavus.  X-rays showed 
prominent Haglund's bilaterally with plantar calcaneal spurs.  
There was otherwise no obvious peritalar subluxation or pes 
planus.  

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's pes 
planus does not warrant a higher rating.  Both the medical 
evidence and the veteran's statements reflect that the 
predominant symptom of his service-connected pes planus is 
foot pain.  However, for purposes of evaluating the service-
connected disorder the subjective descriptions must be 
reviewed in light of the objective findings.  In this 
respect, the veteran's recent VA clinical records do not show 
much in the way treatment for bilateral pes planus beyond the 
issuance of arch supports.  Moreover, the reports from the 
2005 and 2006 VA examinations do not show pronounced 
deformity such as marked pronation, extreme tenderness, 
marked inward displacement, severe spasms, pain on 
manipulation, accentuated use, swelling on use, or 
characteristic callosities.  The balance of the evidence 
fails to demonstrate that the veteran's bilateral pes planus 
is of such severity so as to warrant a 50 percent evaluation.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2007), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the veteran is 
currently in receipt of a 30 percent rating, which 
contemplates "pain on manipulation and use of the feet."  
Since he does not have objective evidence of weight-bearing 
line over or medial to the great toe or inward bowing of the 
tendo Achillis, it appears that the 30 percent rating is 
justified chiefly on the basis of pain.  Further, there is no 
evidence of swelling, weakness or instability indicative of 
significant functional loss not already included in the 
assigned 30 percent evaluation.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the rating schedule, a higher rating may be assigned to 
several other foot disabilities, if shown.  These are weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hammertoe (DC 5282), and malunion or nonunion of the tarsal 
or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a (2007).  
However, the medical evidence does not show that any of these 
conditions have been demonstrated and shown to be a 
manifestation of the service-connected disability, and the 
veteran does not claim that any of them are present.

The Board has also considered the veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
August 2007.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
VA examinations.  But inasmuch as the objective evidence does 
not substantiate his subjective complaints, his testimony 
alone does not suffice to assign a higher rating.  The Board 
also notes that the veteran, through his representative has, 
in the alternative, requested separate 30 percent evaluations 
for each foot, however this is not permitted as DC 5276 
adequately distinguishes between unilateral and bilateral 
involvement.  There is no means to increase the rating based 
on the medical evidence of record.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There is no 
indication the veteran has ever been hospitalized for 
treatment of his bilateral pes planus since his separation 
from military service, much less on a frequent basis and the 
recent VA examinations are void of any findings of 
exceptional limitation due to flat feet beyond that 
contemplated by the schedule of ratings.  

Although clearly, due to the nature and severity of the 
veteran's service-connected flat feet, interference with his 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he suffers from this 
disability is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.  In other words, the Board 
finds that the regular schedular standards contemplate the 
symptomatology shown.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in November 2004, June 2005 and August 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the bilateral ankle and pes planus claims 
are being denied, any such disability rating question for the 
ankle claim and effective date questions for both claims are 
moot.  The veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
depression is reopened.  The appeal is allowed to this extent 
only.

Entitlement to service connection for a bilateral ankle 
disability is denied. 

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.




REMAND

Depression

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim of 
service connection for depression has been reopened, further 
development is required.

The veteran claims that his depression is caused or 
aggravated by his service-connected pes planus.  38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a definitive medical opinion 
regarding the etiology of the veteran's claimed depression 
and/or whether there has been a measurable permanent increase 
of his non-service-connected depression which was caused by 
the service-connected pes planus is needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).  The RO will need to assess the claim 
with consideration of the regulatory amendment in this 
appeal.


Left fifth finger

The veteran's left (minor) fifth finger disability is 
currently rated pursuant to DCs 5010 and 5309 (see October 
2006 rating decision).  The former evaluates for limitation 
of motion due to degenerative joint disease, and the latter 
rates for muscle injury.  Yet, some clarification of the 
nature and extent of the service-connected disability appears 
necessary, as his complaints now concern neurological 
manifestations.

Recent VA examinations have consistently documented a mallet 
deformity and minimal degenerative change in the proximal 
joint of the left small finger.  It was noted that the 
veteran's injury to the left fifth finger had resulted in 
tendinous disruption of the musculature contributing to 
adduction of the entire finger and loss of flexion of the 
distal phalanx of the left fifth finger.  To rule out ulnar 
nerve abnormality of the small finger because of the small 
muscle problem, additional testing was performed to determine 
if there was any lesion causing the adduction of the small 
finger.  EMG findings in September 2006 were consistent with 
a lesion of the left ulnar nerve in or just distal to, 
Guyon's canal.  

The Board believes that additional effort is necessary to 
clarify the degree to which any neurological symptomatology 
that is present may be considered attributable (by competent 
evidence) to the service-connected left fifth finger injury 
residuals, rather than nonservice-connected causes.  In 
evaluating the veteran's left fifth finger, the degree of 
disability that is directly attributable to the service-
connected injury residuals must be fully taken into account - 
or in other words, it must be determined whether the ulnar 
nerve lesion is separate and distinct from the left fifth 
finger injury residuals that characterize the veteran's 
service-connected musculoskeletal disability at issue.  In 
the event that any nonservice-connected symptoms cannot be 
separated from his service-connected disorder, VA must 
presume that all impairment shown is part and parcel of the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his depression and service-
connected left little finger, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Then, afford the veteran a 
psychiatric examination.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Complete diagnoses should be 
provided.  

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's depression.  
The examiner should address whether it 
is at least as likely as not that the 
depression is aggravated by the 
service-connected pes planus.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's pes planus.  
For example, is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected pes planus is 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The veteran should be scheduled for 
VA examination of the service-connected 
left fifth finger.  The examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Any disabling 
manifestations specifically attributable 
to the veteran's service-connected left 
fifth finger injury residuals must be 
fully outlined and differentiated from 
symptoms caused by any non-service-
connected disorders.

a.  The examiner should opine whether 
additional disability is present 
resulting from limitation of motion of 
other digits or interference with 
overall function of the hand.  
Further, the examiner should offer an 
opinion as to whether, in view of the 
overall functional limitations imposed 
by the veteran's left fifth finger 
disability, it is at least as likely 
as not that such disability is 
comparable to (1) favorable or 
unfavorable ankylosis; or (2) 
amputation of the finger.  If 
disability comparable to amputation of 
the finger is found, the examiner must 
indicate whether such amputation is 
more consistent with amputation (a) at 
the proximal interphalangeal joint or 
proximal thereto; or (b) with 
metacarpal resection (more than one-
half bone lost).

b.  Any impairment in the current 
functioning of Muscle Group IX, or any 
other muscle group, should be noted, 
and characterized as slight, moderate, 
moderately severe or severe, as the 
case may be.  The examiner should also 
provide an accurate assessment of the 
disability based upon the veteran's 
complaints of pain, particularly pain 
on motion and the functional 
limitation resulting therefrom.  
Considerations such as weakness, 
incoordination or reduction of 
endurance should be discussed to the 
extent necessary.

c.  Complete information concerning 
any associated neurological 
manifestations should be reported in 
detail.  Specifically, the examiner 
should indicate whether the recently 
identified ulnar nerve lesion is (i) 
part and parcel of (i.e., 
indistinguishable from) the service-
connected left fifth finger injury 
residuals, (ii) a resultant effect 
thereof, or (iii) a wholly unrelated 
entity.  

d.  The examiner should also indicate 
the effect the left fifth finger 
disability has, if any, on the 
veteran's current level of 
occupational impairment.  
Specifically, the physician should 
render an opinion as to whether 
service-connected left fifth finger 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


